 

Exhibit 10.3

 

EXLSERVICE HOLDINGS, INC.

2018 OMNIBUS INCENTIVE PLAN

 

[FORM OF] RESTRICTED STOCK UNIT AGREEMENT (International)

 

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), is made, effective as of
the [INSERT DATE OF GRANT] (hereinafter the “Date of Grant”) by and between
ExlService Holdings, Inc. a Delaware corporation (the “Company”), and
___________________ (the “Participant”).

 

WHEREAS, the Company has adopted the ExlService Holdings, Inc. 2018 Omnibus
Incentive Plan (the “Plan”), pursuant to which awards of Restricted Stock Units
may be granted; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant an award of Restricted Stock
Units as provided herein and subject to the terms set forth herein.

 

NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1.           Grant of Restricted Stock Units. The Company hereby grants on the
Date of Grant, to the Participant a total of [●] Restricted Stock Units (the
“Award”) on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. Such Restricted Stock Units shall be credited to
a separate account maintained for the Participant on the books of the Company
(the “Account”). On any given date, the value of each Restricted Stock Unit
comprising the Award shall equal the Fair Market Value of one share of Common
Stock. The Award shall vest in accordance with Section 3 hereof and settle in
accordance with Section 4 hereof.

 

2.           Incorporation by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.

 

3.           Vesting. Except as otherwise provided herein, [fifty percent (50%)]
of the Award shall vest based on continued employment with the Company (the
“Time-Based RSUs”) and [fifty percent (50%)] of the Award shall vest based on
continued employment with the Company and the achievement of specified
performance criteria described herein (the “Performance-Based RSUs”). Each day
on which a portion of the Award vests in accordance with this Agreement is
referred to as a “Vesting Date”.

 

 

 

 

(a)          Time-Based RSUs.

 

(i)          Generally. Subject to the Participant’s continued employment with
the Company through each applicable Vesting Date listed in the chart below (the
“Vesting Chart”), the Time-Based RSUs shall become vested as follows:

 

Percent of Time-Based RSUs Vesting   Vesting Date 25%   [●] 25%   [●] 25%   [●]
25%   [●]

 

(ii)         Change in Control. (A) Notwithstanding the foregoing, in the event
that a “Change in Control” (which for purposes of this Agreement shall have the
meaning set forth in the Plan as modified by the language at the end of this
Section 3) occurs at a time when any portion of the Time-Based RSUs remain
unvested, then effective upon the consummation of the Change in Control, the
vesting of the portion of the Time-Based RSUs which is not then fully vested
shall accelerate such that any portion of the Time-Based RSUs which would have
become vested during the one-year period following the Change in Control shall
become vested effective as of the consummation of the Change in Control.

 

(B)         In addition: (1) in the event that Participant’s employment by the
Company is terminated by the Company without Cause (as defined in the Plan) (x)
at any time following a Change in Control or (y) in specific contemplation of a
Change in Control or (2) in the event Participant resigns with “Good Reason” (as
defined below) at any time following a Change in Control, Participant shall,
upon and subject to the execution within sixty (60) days following termination
of employment (and non- revocation during any applicable revocation period) of a
standard release of all employment-related claims against the Company and its
Affiliates and each of their employees, officers and directors, be entitled to
immediate vesting as of the termination date of any portion of the Time-Based
RSUs which is unvested as of the termination date.

 

(C)         The term “Good Reason” shall have the meaning set forth in any
employment, consulting or other agreement between the Company or an Affiliate
and the Participant in effect on the date hereof, or, in the absence of such
definition therein, the occurrence, without Participant’s prior written consent,
of any of the following events:

 

 2 

 

 

(1)         a substantial reduction of Participant’s duties or responsibilities,
or Participant being required to report to any person other than the Board or
the Company’s Chief Executive Officer or President; provided that, if there is a
Change in Control and Participant retains a similar title and similar duties
with the Company or any entity that acquires the Company (or any affiliate or
subsidiary of such entity) following such Change in Control, any change in
Participant’s title shall not a constitute a significant reduction of
Participant’s duties and authorities hereunder;

 

(2)         Participant’s job title is adversely changed, provided that if there
is a Change in Control and Participant retains a similar title and similar
duties with the Company or any entity that acquires the Company (or any
affiliate or subsidiary of such entity) following such Change in Control, any
change in Participant’s title shall not constitute a significant reduction of
Participant’s duties and authorities hereunder;

 

(3)         following a Change in Control, a change in the office or location
where Participant is based of more than thirty (30) miles, which new location is
more than thirty (30) miles from Participant’s primary residence; or

 

(4)         following a Change in Control, a breach by the Company of any
material term of any employment, consulting, or similar agreement between the
Company and Participant;

 

provided that, a termination by Participant with Good Reason shall be effective
only if, within thirty (30) days following Participant’s first becoming aware of
the circumstances giving rise to Good Reason, Participant delivers a “notice of
termination” for Good Reason to the Company, and the Company within fifteen (15)
days following its receipt of such notification has failed to cure the
circumstances giving rise to Good Reason.

 

(iii)        Death. Notwithstanding the foregoing, in the event that
Participant’s employment with the Company is terminated due to Participant’s
death at a time when any portion of the Time-Based RSUs remain unvested, the
portion of the Time-Based RSUs which is unvested shall become immediately vested
effective as of the date of Participant’s death.

 

(b)          Performance-Based RSUs.

 

(i)          Generally. Except as otherwise provided herein, [fifty percent
(50%)] of the Performance-Based RSUs shall cliff vest on [●], based on
continuous service with the Company through such Vesting Date and the
achievement of Company revenues against the aggregate revenue target as set
forth on Exhibit A (the “Revenue-Based RSUs”); and [fifty percent (50%)] of the
Performance-Based RSUs shall cliff vest on [●], based on continuous service with
the Company through such Vesting Date and the achievement of relative total
stockholder return (“TSR”) performance of the Company against the Peer Group (as
defined on Exhibit B) over the period from [●] through [●] (the “TSR Performance
Period”) as set forth on Exhibit B (the “TSR-Based RSUs”).

 

 3 

 

 

(ii)         Change in Control. Notwithstanding the foregoing:

 

(A)         Revenue-Based RSUs. In the event that a Change in Control occurs
before [●], one hundred percent (100%) of the Revenue-Based RSUs will be deemed
earned as of the date of the Change in Control. For the avoidance of doubt, in
such event, the Participant will be unable to earn any additional Revenue-Based
RSUs.

 

(B)         TSR-Based RSUs. In the event that a Change in Control occurs on or
before the first anniversary of the Date of Grant, one hundred percent (100%) of
the TSR-Based RSUs will be deemed earned. For the avoidance of doubt, in such
event, the Participant will be unable to earn any additional TSR-Based RSUs. In
the event that a Change in Control occurs after the first anniversary of the
Date of Grant, then (i) the TSR Performance Period shall be deemed to end on the
date of the Change in Control, and the Committee shall determine the TSR of the
Company and the Peer Group (as defined in Exhibit B) as of such date, and shall
determine the number of TSR-Based RSUs earned by the Participant; and (ii) for
purposes of determination of the Company’s TSR for the TSR Performance Period,
the Company’s stock price shall be equal to the consideration paid per share of
the Company’s common stock in the Change in Control transaction, as determined
by the Committee (and shall not be equal to the 30-day average of the Company’s
stock price on the last day of the TSR Performance Period, as set forth in
Exhibit B.)

 

(C)         The Revenue-Based RSUs and the TSR-Based RSUs deemed earned in
accordance with the foregoing provisions of this Section 3(b)(ii) will each be
treated as immediately vested in accordance with the schedule set forth in the
special Change in Control vesting chart below (the “Special CIC Vesting Chart”)
as well as additional vesting based on the methodology set forth in Section
3(a)(ii)(A), subject to the Participant’s continuous employment with the Company
or an Affiliate through the consummation of the Change in Control, assuming for
such purpose that such deemed earned Performance-Based RSUs had originally been
subject only to time-based vesting, as set forth in the Special CIC Vesting
Chart.

 

Vested Percent of Deemed Earned

Performance-Based RSUs

  Vesting Date [33.33]%   [●] [66.67]%   [●] [100]%   [●]

 

 4 

 

 

Accordingly, for example, the Special CIC Vesting Chart and the methodology of
Section 3(a)(ii)(A) shall be applied effective as of the consummation of the
Change in Control so that: (x) to the extent that any of the Vesting Dates set
forth in the Special CIC Vesting Chart occurred prior to the date of the
occurrence of the Change in Control, then a portion (as set forth in such chart)
of such deemed earned Performance-Based RSUs shall be immediately vested
effective upon the consummation of the Change in Control; and (y) after taking
into account any accelerated vesting pursuant to the immediately preceding
clause (x), effective upon the consummation of the Change in Control, the
vesting of the portion of such deemed earned Performance-Based RSUs that are not
then fully vested shall accelerate such that any portion of those deemed earned
Performance-Based RSUs which would have become vested during the one-year period
following the Change in Control (based on the application of the Special CIC
Vesting Chart to such Performance-Based RSUs), shall become vested effective as
of the consummation of the Change in Control. The remaining portion of the
deemed earned Performance-Based RSUs shall cliff vest on [●], subject to the
Participant’s continuous employment with the Company or an Affiliate through
such date; provided that (1) in the event that Participant’s employment by the
Company is terminated by the Company without Cause (x) at any time following a
Change in Control or (y) in specific contemplation of a Change in Control or (2)
in the event Participant resigns with Good Reason at any time following a Change
in Control, Participant shall, upon and subject to the execution within sixty
(60) days following termination of employment (and non- revocation during any
applicable revocation period) of a standard release of all employment-related
claims against the Company and its Affiliates and each of their employees,
officers and directors, be entitled to immediate vesting as of the termination
date of the remaining portion of the deemed earned Performance-Based RSUs which
is unvested as of the termination date.

 

(iii)        Death. Notwithstanding the foregoing:

 

(A)         Prior to a Change in Control. In the event that no Change in Control
has occurred and Participant’s employment with the Company is terminated due to
Participant’s death prior to [●], Participant shall become immediately vested in
a number of Performance-Based RSUs equal to (x) the number of completed full
months from [●] to the date of Participant’s death divided by (y) [36]
multiplied by (z) 100% of the Performance-Based RSUs, effective as of the date
of Participant’s death.

 

(B)         After a Change in Control. In the event that Participant’s
employment with the Company is terminated due to Participant’s death prior to
[●] but after a Change in Control has occurred, Participant shall become
immediately vested in 100% of the Performance-Based RSUs that were deemed earned
as a result of the Change in Control pursuant to Sections 3(b)(ii)(A) and
3(b)(ii)(B) above, effective as of the date of Participant’s death.

 

(c)          Special 409A Rule. Notwithstanding anything to the contrary in this
Section 3, to the extent necessary to comply with Section 409A of the Code, a
Change in Control hereunder shall not give rise to any acceleration of the
vesting of any portion of an Award hereunder unless such event satisfies the
definition of a change in the ownership or effective control of a corporation,
or a change in the ownership of a substantial portion of the assets of a
corporation pursuant to Section 409A of the Code and any Treasury Regulations
promulgated thereunder.

 

 5 

 

 

4.           Terms.

 

(a)          Settlement. As soon as practicable following each applicable
Vesting Date (including as applicable the date of consummation of a Change in
Control and certain terminations of employment upon or following a Change in
Control, as applicable), the Company shall settle the portion of the Award that
is vested on such date and shall therefore (i) issue and deliver to the
Participant one share of Common Stock for each Restricted Stock Unit subject to
the Award that has vested (the “RSU Shares”), with any fractional shares paid
out in cash (and, upon such settlement, the Restricted Stock Units shall cease
to be credited to the Account) and (ii) enter the Participant’s name as a
stockholder of record with respect to the RSU Shares on the books of the
Company. The Committee shall make all determinations with respect to the
Performance-Based RSUs as soon as administratively practicable after [●] (or as
of the Change in Control, as applicable) such that settlement of the earned and
vested Performance-Based RSUs shall be made within the applicable short-term
deferral period for purposes of Section 409A of the Code.

 

(b)          Dividend Equivalents. If on any date that Restricted Stock Units
remain credited to the Account, dividends are paid by the Company on outstanding
shares of its Common Stock (“Shares”) (each, a “Dividend Payment Date”), then
the Participant's Account shall, as of each such Dividend Payment Date, be
credited with an amount (each such amount, a “Dividend Equivalent Amount”) equal
to the product of (i) the number of Restricted Stock Units in the Account as of
the Dividend Payment Date and (ii) the per Share cash amount of such dividend
(or, in the case of a dividend payable in Shares or other property, the per
Share equivalent cash value of such dividend as determined in good faith by the
Committee). On each applicable Vesting Date, in connection with the settlement
and delivery of RSU Shares as contemplated by Section 4(a), the Participant
shall be entitled to receive a payment, without interest, of an amount in cash
equal to the accumulated Dividend Equivalent Amounts in respect of the RSU
Shares so delivered.

 

(c)          Taxes and Withholding. Regardless of any action the Company or the
Participant’s employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Participant’s participation in the Plan and legally
applicable to the Participant or deemed by the Company or the Employer to be an
appropriate charge to the Participant even if technically due by the Company or
the Employer (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the issuance of RSU Shares upon vesting/settlement of
the Restricted Stock Units, the subsequent sale of RSU Shares acquired pursuant
to such issuance and the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Restricted Stock Units to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the date of grant and the date of any
relevant taxable event, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

 6 

 

 

Upon the settlement of the Award in accordance with Section 4(a) hereof in RSU
Shares, the Participant shall be required, as a condition of such settlement, to
pay to the Company by check or wire transfer the amount of any income, payroll,
or social tax withholding that the Company determines is required; provided that
the Participant may elect to satisfy such tax withholding obligation by having
the Company withhold from the settlement that number of RSU Shares having a Fair
Market Value equal to the amount of such withholding. To avoid negative
accounting treatment, the Company may withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding amounts or other
applicable withholding rates. If the obligation for Tax-Related Items is
satisfied by withholding in RSU Shares, for tax purposes, the Participant is
deemed to have been issued the full number of Shares subject to the vested
Restricted Stock Units, notwithstanding that a number of the RSU Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of the Participant’s participation in the Plan.

 

(d)          Effect of Termination of Services. Except as otherwise provided in
the Plan, or as set forth in any employment, consulting or other agreement
between the Company or an Affiliate and the Participant in effect on the date
hereof, if the Participant’s employment with the Company terminates prior to any
Vesting Date for any reason, all remaining Restricted Stock Units credited to
the Account shall be forfeited without further consideration to the Participant.

 

(e)          Restrictions. The Award granted hereunder may not be sold, pledged
or otherwise transferred (other than by will or the laws of descent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process. The Participant acknowledges and agrees that, with respect to
each Restricted Stock Unit credited to his Account, he has no voting rights with
respect to the Company unless and until each such Restricted Stock Unit is
settled in RSU Shares pursuant to Section 4(a) hereof.

 

(f)          Rights as a Stockholder. Upon and following each Vesting Date, the
Participant shall be the record owner of the RSU Shares settled upon such
applicable date unless and until such RSU Shares are sold or otherwise disposed
of, and as record owner shall be entitled to all rights of a common stockholder
of the Company, including, without limitation, voting rights, if any, with
respect to the RSU Shares. Prior to the first Vesting Date, the Participant
shall not be deemed for any purpose to be the owner of shares of Common Stock
underlying the Restricted Stock Units.

 

5.           Miscellaneous.

 

(a)          General Assets. All amounts credited to the Account under this
Agreement shall continue for all purposes to be part of the general assets of
the Company. The Participant’s interest in the Account shall make the
Participant only a general, unsecured creditor of the Company.

 

(b)          Notices. All notices, demands and other communications provided for
or permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

 

 7 

 

 

if to the Company:

 

ExlService Holdings, Inc.

280 Park Avenue, 38th Floor

New York, NY 10017

Attention: General Counsel

 

if to the Participant, at the Participant’s last known address on file with the
Company.

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.

 

6.           Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

7.           No Rights to Employment. Nothing contained in this Agreement shall
be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.

 

8.           Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and to the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

 

9.           Personal Data. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement by and among, as
applicable, the Employer, the Company and any Affiliate of the Company for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.

 

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

 

 8 

 

 

The Participant understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan. The Participant understands that the recipients of the Data may be
located in the Participant’s country, or elsewhere, and that the recipients’
country may have different data privacy laws and protections than the
Participant’s country. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative. The Participant understands, however, that refusal or
withdrawal of consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.

 

10.         Nature of Grant. By signing the Agreement, the Participant
acknowledges and agrees that:

 

(a)          the Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time;

 

(b)          the grant of the Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted repeatedly in the past;

 

(c)          all decisions with respect to future grants, if any, will be at the
sole discretion of the Company;

 

(d)          the Participant’s participation in the Plan is voluntary;

 

(e)          the Participant’s participation in the Plan shall not create a
right to any employment with the Employer and shall not interfere with the
ability of the Employer to terminate the Participant’s employment relationship,
if any, at any time.

 

(f)          the Restricted Stock Units and the RSU Shares subject to the
Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of the Participant’s employment or
service contract, if any;

 

(g)          the Restricted Stock Units and the RSU Shares subject to the
Restricted Stock Units are not intended to replace any pension rights or
compensation;

 

(h)          the Restricted Stock Units and the RSU Shares subject to the
Restricted Stock Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Employer or any
Affiliate of the Company;

 

 9 

 

 

(i)          the future value of the RSU Shares is unknown and cannot be
predicted with certainty;

 

(j)          in consideration of the grant of the Restricted Stock Units, no
claim or entitlement to compensation or damages shall arise from forfeiture of
the Restricted Stock Units resulting from termination of the Participant’s
employment (for any reason whatsoever and whether or not in breach of local
labor laws) and the Participant irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen, the
Participant shall be deemed irrevocably to have waived the Participant’s right
to pursue or seek remedy for any such claim or entitlement;

 

(k)          in the event of termination of the Participant’s employment
(whether or not in breach of local labor laws), the Participant’s right to
receive Restricted Stock Units under the Plan and to vest in such Restricted
Stock Units, if any, will terminate effective as of the date that the
Participant is no longer actively providing services and will not be extended by
any notice period mandated under local law (e.g., active service would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively employed for purposes of the Restricted Stock Units; and

 

(l)          the Restricted Stock Units and the benefits under the Plan, if any,
will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability.

 

11.         Language. If the Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

 

12.         Bound by Plan. By signing this Agreement, the Participant
acknowledges that he has received a copy of the Plan and has had an opportunity
to review the Plan and agrees to be bound by all the terms and provisions of the
Plan.

 

13.         Electronic Delivery and Acceptance. The Company has decided to
deliver documents related to current or future participation in the Plan by
electronic means and to request Participant’s consent to participate in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through the current
plan administrator’s on-line system, or any other on-line system or electronic
means that the Company may decide, in its sole discretion, to use in the future.

 

14.         Entire Agreement. This Agreement and the Appendix hereto, and the
Plan contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto. Except as
otherwise provided in Section 16 (Imposition of Other Requirements), no change,
modification or waiver of any provision of this Agreement shall be valid unless
the same is in writing and signed by the parties hereto.

 

 10 

 

 

15.         Appendix. Notwithstanding any provision herein, the Participant’s
participation in the Plan shall be subject to any special terms and conditions
as set forth in the appendix for the Participant’s country of residence, if any
(the “Appendix”). Moreover, if the Participant relocates to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to the Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Appendix
constitutes part of this Agreement.

 

16.         Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any RSU Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

11.         Governing Law and Venue. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by the Restricted Stock Units or this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of New York,
and agree that such litigation shall be conducted only in the courts of the
State of New York, or the federal courts for the United States for the Southern
District of New York, and no other courts, where this grant is made and/or to be
performed.

 

17.         JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

 

18.         Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

 

19.         Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. PLEASE NOTE:
Participant’s designation/election via the current plan administrator’s website
that Participant has read and accepted the terms of this Agreement and the terms
and conditions of the Plan is considered Participant’s electronic signature and
Participant’s express consent to this Agreement and the terms and conditions set
forth in the Plan.

 

[Remainder of page intentionally left blank; signature page to follow]

 

 11 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

  ExlService Holdings, Inc.           By:   Title:           Participant

 

 12 

 

 

Exhibit A: Revenue-Based RSUs

 

Except as may otherwise be provided herein, the Revenue-Based RSUs shall vest
based on the achievement of Company revenues against the aggregate revenue
target for the period beginning on [●] and ending on [●], as set forth herein.
For purposes of this Exhibit A, “revenue” shall have the meaning given such term
in the Board-approved budget for the fiscal year in which the Award is granted.

 

The Company aggregate revenue target for the [YEAR] Revenue-Based PRSUs for the
period beginning on [●] and ending on [●] is [●] and the sliding scale used to
determine payout achievement is as set forth in the table below:

 

[YEAR] PRSU Plan – 3 Year Aggregate Revenue Target Sliding Scale:

 

Achievement on Revenue

Target of $[●]

  Funding [110]%   [200]% [98% to 102%]   [100]% [90]%   [0]%

 

To the extent the Company’s revenue falls in between [90% and 98%], the
percentage of Revenue-Based RSUS earned will be determined based on straight
line interpolation calculated using a revenue target range between [90% and
100%] and a funding range between [0% and 100%]. For example, if [95]% of the
revenue target is achieved, [50]% of the Revenue-Based RSUs will be earned. To
the extent the Company’s revenue falls in between [102% and 110%], the
percentage of Revenue-Based RSUS earned will be determined based on straight
line interpolation calculated using a revenue target range between [100]% and
[110]% and a funding range between [100% and 200%]. For example, if [105]% of
the revenue target is achieved, [150]% of the Revenue-Based RSUs will be earned.

 

 13 

 

 

Exhibit B: TSR-Based RSUs

 

The Committee has designated the following peer group of public companies in the
Company’s 8-digit Global Industry Classification Standard sub-industry group
(the “Peer Group”):

[

 

Company (n = 53) (1)     ALJ Regional Holdings, Inc.   NasdaqGM:ALJJ Alliance
Data Systems Corporation   NYSE:ADS Automatic Data Processing, Inc.  
NasdaqGS:ADP Black Knight, Inc.   NYSE:BKI Blackhawk Network Holdings, Inc.  
NasdaqGS:HAWK Broadridge Financial Solutions, Inc.   NYSE:BR Cardtronics plc  
NasdaqGS:CATM Cass Information Systems, Inc.   NasdaqGS:CASS Conduent
Incorporated   NYSE:CNDT Convergys Corporation   NYSE:CVG CoreLogic, Inc.  
NYSE:CLGX CSG Systems International, Inc.   NasdaqGS:CSGS DST Systems, Inc.  
NYSE:DST Euronet Worldwide, Inc.   NasdaqGS:EEFT Everi Holdings Inc.   NYSE:EVRI
EVERTEC, Inc.   NYSE:EVTC Exela Technologies, Inc.   NasdaqCM:XELA Fidelity
National Information Services, Inc.   NYSE:FIS First Data Corporation   NYSE:FDC
Fiserv, Inc.   NasdaqGS:FISV FleetCor Technologies, Inc.   NYSE:FLT GDS Holdings
Limited   NasdaqGM:GDS Genpact Limited   NYSE:G Global Payments Inc.   NYSE:GPN
Information Services Group, Inc.   NasdaqGM:III Innodata Inc.   NasdaqGM:INOD
Ituran Location and Control Ltd.   NasdaqGS:ITRN Jack Henry & Associates, Inc.  
NasdaqGS:JKHY JetPay Corporation   NasdaqCM:JTPY Mastercard Incorporated  
NYSE:MA MAXIMUS, Inc.   NYSE:MMS MoneyGram International, Inc.   NasdaqGS:MGI
Net 1 UEPS Technologies, Inc.   NasdaqGS:UEPS PagSeguro Digital Ltd.   NYSE:PAGS
Paychex, Inc.   NasdaqGS:PAYX Payment Data Systems, Inc.   NasdaqCM:PYDS PayPal
Holdings, Inc.   NasdaqGS:PYPL PRGX Global, Inc.   NasdaqGS:PRGX Qiwi plc  
NasdaqGS:QIWI Sabre Corporation   NasdaqGS:SABR Square, Inc.   NYSE:SQ StarTek,
Inc.   NYSE:SRT Steel Connect, Inc.   NasdaqGS:STCN Sykes Enterprises,
Incorporated   NasdaqGS:SYKE Syntel, Inc.   NasdaqGS:SYNT The Western Union
Company   NYSE:WU Total System Services, Inc.   NYSE:TSS Travelport Worldwide
Limited   NYSE:TVPT TTEC Holdings, Inc.   NasdaqGS:TTEC Visa Inc.   NYSE:V WEX
Inc.   NYSE:WEX WNS (Holdings) Limited   NYSE:WNS Worldpay, Inc.   NYSE:WP

 

]

 

 14 

 

 

The Company’s TSR for the TSR Performance Period will be computed and then
compared to the TSR of the companies in the Peer Group. A participant shall earn
[200%, 150%, 100%, 50% or 0%] of the TSR-Based RSUs, as applicable, if the
Company’s TSR for the Performance Period equals or exceeds the [80th, 65th,
50th, 35th or 20th ]percentile, respectively, of the Peer Group, when ranked by
TSR for the TSR Performance Period. The percentage of TSR-Based RSUs earned will
be determined based on straight-line interpolation to the extent the Company’s
TSR falls in between the [20th and 80th] percentiles, as per the chart below:

 

Target TSR Percentile   Funding [80.0]   [200]% [65.0]   [150]% [50.0]   [100]%
[35.0]   [50]% [20.0]   [0]%

 

Notwithstanding the foregoing, if the Company’s TSR for the TSR Performance
Period is negative, the maximum percentage of TSR-Based RSUs that may be earned
is 100% regardless of the Company’s actual percentile ranking relative to the
peer Group.  TSR shall be determined in the customary manner based on the
percentage increase in a company’s stock price (taking into account assumed
immediate reinvestment of dividends) from the first day of the TSR Performance
Period to the last day of the TSR Performance Period. For this purpose, a
company’s stock price on the applicable date will be determined as the 30
calendar day average closing stock price ending on the applicable date (or the
immediately preceding trading day if the applicable date is not a trading day),
except as provided in Section 3(b) in the event of a Change in Control.

 

Companies in the Peer Group that are not publicly traded on the last day of the
TSR Performance Period shall not be taken into account for TSR purposes (except
that any such company that goes bankrupt will be deemed to have a negative 100%
TSR).

 

 15 

